Citation Nr: 1231289	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  10-03 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1968 to December 1969.  
This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which, in part, denied service connection for tinnitus, and the Veteran timely perfected an appeal. 


FINDING OF FACT

The preponderance of the evidence weighs against a finding that the Veteran's tinnitus had its onset in active service or is otherwise related to service.


CONCLUSION OF LAW

Tinnitus was not incurred or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See Gonzales, 218 F.3d at 1380-81.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011).  The VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court observed that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a) (West 2002 & Supp. 2011).  Compliance with the first Quartuccio element requires notice of these five elements.  See id. at 486. 

Here, a September 2008 VCAA notice letter informed the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The VCAA notice letter further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records, and other Federal records.  See Quartuccio, 16 Vet. App. at 186-87 (2002).  Moreover, the letter provided notice regarding the downstream disability rating and effective date elements of a pending claim for service connection.  Therefore, the Board concludes that the duty to notify has been satisfied.

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board concludes that the duty to assist in the development of the claim has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See 38 C.F.R. § 3.159(c) (2011).  The Veteran's service treatment records and post-service VA medical records have been obtained and associated with the claims file.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.  

Additionally, the Veteran was scheduled for and underwent a VA audiological compensation examination.  See VA examination dated August 18, 2010.  The Board finds the examination adequate for the purpose of making a decision on this claim, as the examiner reviewed the Veteran's service treatment records and was made aware of the Veteran's noise exposure history, thoroughly examined the Veteran, to include appropriate audiological testing, and provided a complete rationale for the opinion rendered.  The Board notes that the VA examination report indicates the examiner reviewed the claims file but did not review the Veteran's VA  records. The VA records are, however, located in the claims file.  Even  if the VA examiner failed to review the VA records, the Board does not find this to be prejudicial to the claim, and the Veteran does not so contend.  There are only two other additional VA records relevant to this claim. (These records will be discussed in great detail, below.)  Reviewing these two VA records from December 2008 would not have changed the pertinent facts available to the examiner in considering the relationship between the Veteran's tinnitus and his exposure to noise in service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion comes from when there is factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed). In fact, both records tend to establish that tinnitus had its onset decades after service separation.  The Board accordingly finds the August 2010 VA examiner's report adequate for adjudicatory purposes, as will be discussed in more detail below.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005).

Relevant law and regulations

In general, service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza, 7 Vet. App. at 498.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  
See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 
12 Vet. App. 296, 302 (1999).

Analysis

In essence, the Veteran contends that he developed tinnitus as a result of acoustic trauma sustained on the flight deck during his active duty service.  See Veteran's application for compensation filed July 31, 2008, page 5.  For the reasons set forth below, the Board finds that service connection is not warranted.

The Veteran's medical records show he reported having tinnitus.  See VA treatment records dated December 2 & 8, 2008.  An August 2010 VA examination notes a diagnosis.  See VA examination dated August 18, 2010, pages 3-4.  Tinnitus is defined as "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  Dorland's Illustrated Medical Dictionary, 1956 (31st ed. 2007).  Because tinnitus is "subjective," its existence is generally determined by whether the veteran claims to experience it.  Tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.    See Charles v. Principi, 16 Vet. App. 370 (2002).  To that end, the Board has no reason to doubt that the Veteran currently experiences ringing in the ears.  Based on all of the above, the Board finds that a current tinnitus disability exists, and Shedden element (1) is satisfied.

Under the second element, the evidence must show in-service incurrence of an injury or disease.  In this regard, when a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by the veteran's service record, the official history of each organization in which the veteran served, the veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).  

For the reasons discussed immediately below, the Board finds that the Veteran was exposed to hazardous noise while on active duty.  At the outset, the Board observes that the Veteran's service treatment records do not reflect any complaints of ringing in the ears or a diagnosis of tinnitus at any time during his active duty service.  The Veteran has nevertheless asserted that he experienced acoustic trauma by "constant exposure to the jet engines on the flight deck aboard ship."  See Veteran's application for compensation filed July 31, 2008, page 5.  The Veteran's personnel records confirm that he was stationed on the USS Bon Homme Richard.   His DD Form 214 indicates that his military occupational specialty was that of an Aviation Boatswain Mate.  The nature of the Veteran's job responsibilities were such that there is a high probability of exposure to hazardous noise. See VA Fast Letter 10-35 (September 2, 2010) (discussing the Duty MOS Noise Exposure Listing). The Veteran is competent to attest to his own in-service experiences, and based on his personnel records, the Board finds no reason to doubt that he was exposed to in-service acoustic trauma while serving on the flight deck.  See Barr, 21 Vet. App. at 303; 38       U.S.C.A. § 1154(a) (West 2002).  Therefore, the Board finds the Veteran's noise exposure assertions to be both competent and credible, and that the second Shedden element is satisfied.

The third Shedden element requires a causal relationship between the in-service incident and the Veteran's current disability.  The Veteran asserts that his current tinnitus disability was caused by in-service noise exposure.  See VA Form 9 dated January 11, 2010; Representative's brief dated August 2, 2011.  The Board finds that the Veteran's statements regarding such a relationship are not sufficient to overcome the evidence of record weighing against such a relationship.  In this regard, the Veteran's service treatment records are negative for diagnoses, treatment, or complaint of tinnitus or ringing in the ears.  Significantly, his separation examination indicated that his ears were normal.  See Service treatment record dated September 29, 1969.  Thus, there is no documentation of tinnitus in service.  

Further, other than the Veteran's statements made in connection with the current claim, there are no post-service medical records or other evidence showing treatment, diagnoses, or complaints of tinnitus in the nearly forty years that elapsed between the Veteran's separation from service in December 1969 and his July 2008 claim for service connection.  Indeed, the first medical record that mentions tinnitus is not until December 2008, after the claim was filed.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a condition was incurred in service).  

The August 2010 VA examination report further weighs against the Veteran's assertion that his tinnitus was caused by noise exposure.  At this examination, the Veteran reported his in-service noise exposure, as well as his lack of exposure to hazardous noise post-service, and that he had experienced symptoms of tinnitus since working on the flight deck.  The examiner opined that the Veteran's tinnitus was not due to noise exposure, reasoning that the lack of concomitant high frequency hearing loss weighed against a nexus between the two.  See VA examination dated August 8, 2010, page 4.  The Board finds that this examination report, which was authored by an audiologist who reviewed the pertinent evidence of record and examined the Veteran, is probative evidence weighing against the Veteran's claim.

The Board notes that the Veteran, through his representative, has raised a number of issues with the VA examination, which the Board will address in turn.  First, the Veteran's representative pointed out that the VA examination report noted that hearing protection was provided to the Veteran while he was on the flight deck, and this is contrary to other evidence of record.  See Representative's brief dated August 2, 2011; VA examination dated August 18, 2010, page 3; Veteran's application for compensation filed July 31, 2008, page 5.  It is impossible to determine from the record the source of this inconsistency, and in any event, such does not affect the reliability of the examination.  As noted above, the VA examiner reasoned that the Veteran's tinnitus is not due to acoustic trauma because it is not accompanied by high frequency hearing loss; the VA examiner did not opine that his tinnitus could not be caused by noise exposure because the Veteran wore hearing protection.  

The Veteran's representative also argued that the VA examiner placed too much reliance on the absence of complaints, treatment, or diagnoses in the Veteran's service treatment records in rendering a negative nexus opinion.  The Board disagrees with this assessment.  Here, the VA examiner did note that the Veteran's hearing was normal upon entrance and separation from active duty service, and that the Veteran's hearing capabilities, as shown in the service treatment records, were consistent with the results of the August 2010 VA hearing examination.  The VA examiner then made a medical conclusion that, since the Veteran did not have high frequency hearing loss, which would indicate cochlear damage, then the tinnitus the Veteran experiences is not due to noise exposure.  See VA examination dated August 18, 2010, pages 3-4.  

Finally, the Veteran's representative argues that the VA examiner failed to apply "[c]urrent policy as voiced by the Director of the Compensation Service in 2010."  See Representative's brief dated August 2, 2011.  The representative asserts that this policy requires the VA examiner to opine on causation, and that if tinnitus is not related to noise exposure, then the VA examiner is to provide an alternative cause for the tinnitus.  Notwithstanding the fact that the representative cites to no specific policy, the Board knows of no affirmative duty on the part of VA examiners to provide supplemental opinions or to determine the actual cause for a disability when a direct link to service cannot be medically established.  In any event, the Board notes that VBA directives are issued to provide guidance in the adjudication of claims.  They are not substantive rules that grant additional rights or effect a change in existing law or regulation, and a bare allegation that the administrative guidance contained in these letters was improperly applied does not render the examination report inadequate.  Also, VA expressly informed the Veteran that medical evidence from hospitals, clinics, and private physicians would be of assistance in deciding the claim.  See VCAA letter dated September 3, 2008, page 2.  The Veteran knew of the negative nexus opinion rendered and had ample opportunity to submit additional evidence that could rebut the VA examiner's opinion.  See 38 U.S.C.A. § 5107(a) (West 2002).  The Board finds that the VA examiner properly considered the pertinent evidence of record and the results of the tests performed on the Veteran to render his opinion.

The Board acknowledges the Veteran's lay assertions that his tinnitus resulted from acoustic trauma sustained while on active duty service.  Although the Veteran is competent to attest to his tinnitus symptomatology, as a lay person, he has not been shown to have the requisite medical knowledge or training to be capable of rendering an opinion as to the cause or etiology of any current disorder.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr, 21 Vet. App. at 309; Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Thus, the Board cannot consider as competent evidence the Veteran's opinion that his current tinnitus disability was caused by in-service noise exposure, as this is a determination that is medical in nature and therefore requires medical expertise.  See Id.; see also Barr, 21 Vet. App. at 303; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  As such, it is outweighed by the findings in the August 2010 VA examination report discussed above.

While the Veteran is not competent to provide a conclusive opinion as to the cause of his tinnitus, the Board finds that he is competent to provide testimony as to the presence and history of these disabilities, as this is a matter within the Veteran's first-hand experience.  See Washington, 19 Vet. App. at 368; Layno, 6 Vet. App. at 469-71.  It is important to note that medical evidence is not necessarily required to establish a continuity of symptomatology, and a showing of continuity of symptomatology can be used to fulfill the second and/or third element of service connection.  See Davidson, 581 F.3d at 1316; 38 C.F.R. § 3.303(b) (2011); see also Savage, 10 Vet. App. at  495-97.  However, for the following reasons, the Board finds that the Veteran's statements are not sufficient to overcome the evidence weighing against the Veteran's claim.

In Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006), the Court held that the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, although the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  As noted above, there are no clinical findings of tinnitus in service or until December 2008.  Although the Veteran was invited to submit or identify relevant medical evidence in the September 2008 VCAA notice letter, the Veteran did not respond to this request.  Thus, apart from the Veteran's statements made in connection with this claim and the fact that in-service noise exposure has been established, there is no evidence of record showing that tinnitus manifested in service and continued to be present up to the current claim. In fact, there are a series of contradictory statements regarding the onset of tinnitus.  During VA treatment in December 2008, the Veteran contended that his tinnitus had existed for "several years" and for "10 to 15 years."  He has indicated on at least two separate occasions that the onset of tinnitus was long after service discharge.  He has since disavowed these statements of later onset.  More recently (and at the time of his filing for service connection), the Veteran indicated that he has had tinnitus since his noise exposure during active duty.  Given these inconsistencies, the Board does not find the Veteran to be a credible historian as to continuity of symptoms since service. 

In weighing the Veteran's varying statements made in connection with his current claim for benefits against the clinical finding of normal ears in the September 1969 separation examination, the absence of documented tinnitus in service, the absence of any contemporaneous evidence of tinnitus for nearly forty years since the Veteran separated from active service in 1969, and the finding in the August 2010 VA examination report that tinnitus was not likely related to noise exposure in service, the Board must nevertheless find that the preponderance of the evidence of record weighs against a relationship between the Veteran's period of service and his current tinnitus.  See 38 C.F.R. § 3.303 (2011); Shedden, 381 F.3d at 1166-67. 

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim. Consequently, the benefit-of-the-doubt rule does not apply, and the Board regrets that service connection for tinnitus must be denied.  See 38 C.F.R. § 3.102 (2011); Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


